Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17th 2020 has been entered.

EXAMINER'S AMENDMENT
Cancel 16-28 have been cancelled.

Reasons for Allowance
Claims 1-5, 7-9, 11-14 and 29-33 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art, Keller (US 2007/0065541 A1), discloses infant formulas comprising plant oils, such as soybean and sunflower and 0.1% cholesterol (see Keller abstract; example 1), but fails to disclose the oil compositions. Vincent et al (CA 2,642,677 A1) discloses of preparations of plant oils comprising any one or more plant oils, such as, coconut, palm kernel, soybean, rapeseed, sunflower, corn, safflower, etc. Vincent abstract; from page 10, line 9 to page 11, line 21). Vincent also discloses that the preparations of plant oils are highly pure, have low moisture content and are highly stable as the plant oils are processed through a molecular distillation apparatus to remove contaminants, free fatty acids and other compounds (see Vincent abstract; from page 8, line 23 to page 10, line 29; from page 18, line 24 to page 22, line 20; from page 25, line 10 to page 26, line 16). Vincent also discloses that the highly pure oils comprise phytosterols at the following relative contents: from about 0.00 to about 5000mg/100g of sterols and stanols, and from about 0.00 to about 5000mg/100g of sterols and tocopherols (see Vincent from page 25, line 10 to page 26, line 16).
Moreover, Keller fails to disclose the combination of at least one of sn-2 palmitate oil and/or MCT oil, and at least one of coconut oil, palm kernel oil, soybean oil, rapeseed oil, sunflower oil, high oleic sunflower oil, corn oil, palm olein oil, palm oil, safflower oil and/or high oleic safflower oil. While pertinent prior art made of record and not relied upon, Meiri-Bendek et al (US PatPub. 2007/0218169 A1), discloses an enzymatically prepared oil comprising sn2-palmitate triglyceride oil and its use in infant formulas mimicking human breast milk by combining the sn-2 palmitate oil with vegetable oils, such as, soybean oil, palm tree oil, canola oil, coconut oil, palm kernel oil, sunflower oil, corn oil and rapeseed oil, and of removing excess free fatty acids from the oil composition using molecular distillation (see Meiri-Bendek abstract; paragraphs [0064], [0074] and examples 1-4), Meiri-Bendek discloses fatty acid profile that is falls outside the fatty acid profile recited in claim 1 and the cholesterol content recited in claim 14 (see Meiri-Bendek examples 2-4).
Keller nor any other prior art reference disclose the reduced phytosterol profile recited in claims 1, 2 and 4.
Therefore, the rejections of record are untenable. Furthermore, this application is in condition for allowance except for the presence of claims 16-28 are directed to inventions non-elected without traverse (see “Remarks” filed on December 12th 2017). Accordingly, claims 16-28 have been cancelled and claims 1-5, 7-9, 11-14 and 29-33 are passed to issue.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792